 LEAR, INC.529Inc.; or(3) to force or require Courter & Company,Midwest Piping Co.,Inc., or any other employer or person to cease doing business with Con-solidated Edison Company of NewYork, Inc.ENTERPRISE ASSOCIATION OF STEAM, HOT WATER,HYDRAULIC,SPRINKLER,PNEUMATICTUBE,ICE MACHINE AND GENERALPIPEFITTERS OF NEW YORKAND VICINITY,LOCAL UNIONNo. 638 OF THE UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPEFITTING INDUSTRYOF THE UNITED STATESAND CANADA,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)Dated-------------------By-------------------------------------------(MICHAELT.DALY,Business Agent)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any other material.Lear, Inc.andInternationalAssociation of Tool Craftsmen,N.I.U.C.,Petitioner.Case No. 7-RC-3975. August 17,1959SUPPLEMENTAL DECISION AND SECOND DIRECTIONOF ELECTIONOn April 10, 1959, the Board issued its Decision and Direction ofElection (123 NLRB 713) in the above-entitled proceeding, findingthat "the toolroom, engineering experimental shop, and flexible shopemployees comprise a functionally distinct and homogeneous depart-mental group who may, if they so desire, constitute a separate appro-priate unit."On May 4, 1959, the Board issued an order directingthat the record be reopened and a further hearing be held, "restrictedto consideration of the composition of the Employer's flexible shop todetermine whether the employees included therein should be includedwithin the unit which the Board found may be appropriate." There-after, on May 25, 1959, the Board issued a further order broadeningthe reopened hearing to include consideration of the applicability ofthe contract bar doctrine to the flexible shop.The record was reopened and a further hearing was held beforeJames H. Wehrenberg, hearing officer, on May 26, 1959. The hearingofficer's rulings made at the reopened hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer and the Intervenor, International Union, UnitedAutomobile, Aircraft and Agricultural Implement Workers of Amer-ica, (UAW), AFL-CIO, and its Local Union No. 330, moved to124 NLRB No. 69.525543-60--vol. 124-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismiss the petition upon the ground that the current collective-bargaining agreement between the Employer and the Intervenor barsan election in the unit which the Board found may be appropriate.Accordingly, pursuant to well-established Board policy, Ave haveexamined the union-security provision of the contract.'It provides :All employees (except probationary employees) on the payrollof the Company covered by this agreement shall, as a condition ofcontinued employment, become and remain members of the Unionin good standing for the term of this agreement, subject to theLabor Management Relations Act, 1947 (The Taft-Hartley Act).In theKeystonecase,' the Board announced that it would "no longertreat as bars to elections contracts whose union security provisions donotexpresslygrant old, non-union member employees the statutory30-day grace period within which they are not required to join theunion. . . ." [Emphasis supplied.] Clearly, the provision in questiondoes not expressly grant such a grace period to old, nonunion memberemployees.Accordingly, we find that the union-security clause, aswritten, removes the contract as a bar.The motion to dismiss is there-fore denied.2.The Employer and the Intervenor moved to dismiss the petitionupon the further ground that neither the unit which the Board foundmay be appropriate, nor the alternative units sought by the Petitionerare appropriate. -Although reluctant to accept the flexible shop as partof the appropriate unit, the Petitioner asserts that it is willing torepresent any unit found appropriate by the Board.We have considered the evidence adduced at the reopened hearingand find that it does not warrant a unit finding different from thatcontained in the original Decision and Direction of Election in thisproceeding .3On the contrary, the record of the reopened hearinglends further support to the earlier determination.In the original Decision and Direction of Election, the Board foundthat the engineering experimental shop and the flexible shop both pro-duce temporary tools and dies for use in prototype and preproductionwork; that both shops engage in some short-run or nonrepetitiveproduction of items requiring a high degree of skill; that the toolroomfurnishes some tooling to both the experimental engineering and theflexible shops; and that the preproduction work of the flexible shopis generally in sequence with the initial prototype work of the engi-neering experimental shop. In addition, on the basis of the record1Argonne National Laboratory,123 NLRB 375.2Keystone Coat, Apron& Towel Supply Company,121 NLRB 880.8 The Employer's contention,alsomade at the first hearing, that severance should bedenied because of the integrated nature of the Employer's operations is without merit.SeeLear, Ino.,123 NLRB 713, footnote 3. LEAR, INC.531then before it, the Board found that, with the exception of the pre-cision machinist-O.D. & I.D. grinder, "the flexible shop's classifica-tions are identical to, and are interchangeable with, similarly desig-nated classifications in the engineering experimental shop."The enlarged record now indicates that the engineering experi-mental shop consists of 19 precision machinist-benchmen, 18 preci-sion machinist-lathe operators, 4 precision machinist-sheet metal op-erators, 6 experimental winders, 6 jig borer operators, 8 experimentalmodel makers-electronic, 1 stock keeper, 1 precision welder, 1 pre-cisionmachinist-turret lathe operator, 1 precision machinist-gearcutter, 3 precision machinist-experimental grinders, and 1 stock selec-tor and mover.Of these 12 job classifications, 6-stock selector. andmover, precision machinist-henchman, precision machinist-lathe op-erator, precisionmachinist-gear cutter, experimental winder, andprecisionmachinist-sheetmetal-employing 49 of the engineeringexperimental shop's 69 employees, are also represented in the flexibleshop.A seventh engineering experimental classification, jig boreroperator, employing six employees, is substantially similar to the jigborer operator (flex shop) classification.Of the 114 employees inthe flexible shop, 59 are employed in these 7 classifications as follows :1 stock selector and mover, 21 precision machinist-lathe operators,15 precision machinist-henchmen, 1 precision machinist-gear cutter,6 precision machinist-sheet metal operators, 11 experimental winders;and 4 jig borer operators (flex shop).The remaining 55 flexibleshop employees are distributed as follows : 2 buffers, 7 Bridgeport-Bullard operators, 2 precision machinist-engravers, 2 precision ma-chinists-O.D. & I.D. grinders, 7 electronic builders-preproduction,5 electronic subassembly preproduction, 18 instrument builders-pre-production, and 12 electronic subassemblers-preproduction.In addition to the marked similarity in their respective classifica-tions, the supplemental record indicates that both the engineering ex-perimental shop and the flexible shop predominantly engage in experi-mental or prototype production.On occasion, these departmentsassist the product departments in manufacturing production items onan overflow basis.However, as indicated in the original decision, theusual sequence of production begins with the making of prototypesby the engineering experimental shop.The flexible shop then carriesthe development through a further preproduction stage, after whichthe item is ready for production on a large scale by the productiondepartments.Finally, at the reopened hearing the Employer's assist-ant works manager testified that "there is no significant difference"between the duties and skills of the Employees in the engineeringexperimental shop and those of the flexible shop.In view of the entire record in this proceeding, we deny the motionto dismiss the petition and reaffirm the original Decision and Direc- 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of Election herein.We shall direct an election among the fol-lowing employees at the Employer's Grand Rapids, Michigan, plants.'All employees in the toolroom, the engineering experimental shop,and the flexible shop, including electronic model makers and thestock selector and mover, but excluding experimental shop inspectors,the toolroom and flexible shop general foreman, the toolroom foreman,the flexible shop foreman, the engineering experimental shop generalforeman and foreman, office clerical employees, professional employ-ees, all other employees, guards, and supervisors as defined in the Act.If a majority vote for the Petitioner they will be taken to have indi-cated their desire to constitute a separate appropriate unit and theRegionalDirector conducting the election directed herein is instructedto issue acertification of representatives to the Petitioner for theunit described above, which the Board, under such circumstancesfinds to be appropriate. In the event a majority do not vote for thePetitioner, they will be taken to have indicated their desire to remainpart of the existing unit and the Regional Director willissue a certi-fication of results of election to such effect.[Text of Second Direction of Election omitted from publication.]4The Regional Director is authorized to permit the withdrawal of the petition withoutprejudice, upon timely request of the Petitioner.Radio d Television StationWFLA (TheTribune Company),120 NLRB 903.Dade Drydock Corp.,PetitionerandIndustrial Union of Marineand Shipbuilding Workers of America and its Local 7, AFL-CIO.Case No. 12-RM-17. August 17, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Herbert N. Waterson,hearing officer.'The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.iThe Union moved to dismiss the petition on the grounds that(a) the Regional Di-rector had no authority to order a hearing while the Union's appeal from the RegionalDirector's dismissal of its charges against the Employer was pending before the GeneralCounsel in Case No. 12-CA-751,and (b)the Employer's counsel at the hearing hereinwas employed by the Board's Regional Office at the time the Regional Director dismissedthe Union's charges in 'Case No.12-CA-751.As to (a), the Regional Director's 'dis-missal of the charges in CaseNo. 12-CA-751 on April1, 1959,disposed of those chargesinsofar as theyaffectedthe Regional Director's authority to issue a notice of hearing inthis representation case, even though the Unions' appeal to the General Counsel waspending at the time the hearing was held herein.SeeThe Alliance Manufacturing Com-pany,101 NLRB 112, footnote 4.Moreover,as indicated below,the General Counseldenied the appeal on June 27,1959.As to(b), Section 102.96 of the Board's Rulesand Regulations,which governs practice before the Board by its former regional em-ployees,prohibits such practice only in connection with any case or proceeding whichwas pending in the Regional Office duringthe time of such employee's employment withthe Board.As counsel's employment with the Regional Office terminated on March 23,124 NLRB No. 61.